Citation Nr: 0838468	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for degenerative 
joint disease (DJD) of the thoracic spine, rated as 10 
percent disabling from July 21, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
DJD of the thoracic spine with an evaluation of 10 percent 
effective July 21, 2003.


FINDINGS OF FACT

1.	The old schedular criteria of DC 5291, which pertains to 
limitation of motion of the dorsal spine, does not provide 
for a rating greater than 10 percent for the veteran's DJD.   

2.	From September 26, 2003, to June 16, 2004, the competent 
medical evidence does not show that the veteran's DJD was 
manifested by forward flexion of the thoracolumbar spine of 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

3.	After June 16, 2004, the veteran's DJD was manifested by 0 
to 45 degrees flexion; 0 to 10 degrees extension; 0 to 30 
degrees right rotation; 0 to 30 degrees left rotation; 0 to 
20 degrees left lateral bending; and 0 to 20 degrees right 
lateral bending.  Functional loss due to pain, weakness, or 
fatigability; intervertebral disc syndrome with 
incapacitating episodes; and neurological impairment have not 
been shown.


CONCLUSIONS OF LAW

1.  From July 21, 2003, to June 16, 2004, the criteria for a 
rating higher than 10 percent for degenerative joint disease 
of the thoracic spine, were not met under the old or new 
rating criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, DC 5291 (2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010 (2008). 

2.  After June 16, 2004, the criteria for a disability rating 
of 20 percent, but no higher, were met for degenerative joint 
disease of the thoracic spine.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and 
October 2003 and rating decisions in March 2004 and May 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the May 
2005 statement of the case.   

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

In this case, the veteran timely appealed the rating 
initially assigned for his DJD of the thoracic spine on the 
original grant of service connection.  The Board must 
therefore consider entitlement to staged ratings for 
different degrees of disability in the relevant time periods 
since the original grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When rating a service-connected disability, 
the entire history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, however, should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

The veteran filed his claim for service connection for DJD in 
July 2003.  The regulations for rating disabilities of the 
spine were revised effective September 26, 2003.  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change, but must apply both criteria to the 
period after the effective date of the regulatory change and 
determine which is more favorable to the claimant.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's finds that the following decision results in no 
prejudice to the veteran in terms of any lack of notice of 
the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to September 26, 2003, the regulations provided that a 
0 percent rating was warranted for slight limitation of 
motion of the dorsal spine, a 10 percent rating was warranted 
for moderate limitation of motion of the dorsal spine, and a 
10 percent rating was warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5291 (2002).  

The criteria for evaluating intervertebral disc syndrome, 
which were slightly revised in September 2003, was evaluated 
either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (2004).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).  The 
September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

The veteran's DJD has been rated as 10 percent disabling 
under DC 5010, which pertains to traumatic arthritis.  38 
C.F.R. § 4.71a, DC 5010 (2008).  That code directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent. In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note (1).

The evidentiary record here contains two back examinations.  
In the first, conducted in February 2004, the examiner was 
"unimpressed" with the veteran's clinical examination for 
pain and loss of motion because he felt that the veteran 
"was exaggerated with his range of motion examination in an 
effort to express more discomfort than was actually found."  
When asked to move, the veteran was only able to rotate 25 
degrees to either side, lateral bend to 20 degrees to either 
side, forward flex to 20 degrees, and extend to 10 degrees.  
However, when the veteran was asked to close the door or pick 
up a piece of paper, his range of motion was much greater.  

On physical examination, the veteran walked with a normal 
gait.  He had negative bilateral straight leg rising and no 
spinous process abnormalities.  Motor strength in bilateral 
hip flexion, knee extension, dorsiflexion and plantar flexion 
of the ankles, and extensor hallucis longus and flexor 
hallucis longus of both feet was 5/5.  His neurovascular was 
intact bilaterally.  He also had normal deep patella tendon 
and Achilles reflexes bilaterally. 

During the second examination in June 2004, the veteran 
reported that he did not have any pain.  He walked slowly and 
without a limp.  He was able to toe-heel stand and partially 
squat.  Mild tenderness and spasm was noted in the 
thracolumbar spine.  The veteran had the following ranges of 
motion:  0 to 45 degrees flexion; 0 to 10 degrees extension; 
0 to 30 degrees right rotation; 0 to 30 degrees left 
rotation; 0 to 20 degrees left lateral bending; and 0 to 20 
degrees right lateral bending.  Straight leg raises were 90 
degrees bilaterally in the sitting position and 80 degrees 
bilaterally in the recumbent position.  Knee jerks were 1+ 
bilaterally.  Ankle jerks were 2+ bilaterally.  Sensation was 
within normal limits.  

Under the old schedular criteria of DC 5291, a 10 percent 
rating is the highest evaluation available for any limitation 
of motion in the dorsal spine.  38 C.F.R. § 4.71a, DC 5291 
(2003).   Thus, the old schedular criteria cannot serve as a 
basis for an increased rating in this particular case.  The 
evidence does not show that the veteran had residuals of a 
vertebral fracture, ankylosis of the whole spine, ankylosis 
of the dorsal spine, or neurological findings showing 
intervertebral disc syndrome.  Thus, the ratings for those 
disabilities do not apply.  38 C.F.R. § 4.71a, DC 5285, 5286, 
5288, 5293 (2003).

Therefore, the Board finds that a rating greater than 10 
percent was not warranted from July 21, 2003, to June 15, 
2004.  As the preponderance of the evidence is against the 
claim for an increased rating during that period, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Under the new criteria, the Board finds that veteran's 
symptomatology warrants a higher rating as of June 16, 2004.  
In June 16, 2004, the veteran underwent a VA examination 
where his forward flexion of the thoracolumbar spine was 
limited to 45 degrees.  That range of motion falls within the 
requirements for a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5237 (2008).   The requirements for a higher rating under the 
general rating formula, forward flexion of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, have not been demonstrated during the period of time 
in question.  Therefore, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating greater than 20 percent as of June 16, 2004.  
38 C.F.R. § 4.71a, DC 5237 (2008).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.   Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet.  App. 49 
(1990).  Here, the Board acknowledges that the veteran was 
reported to have 20 degrees of forward flexion in February 
2004.  However, the Board finds that those findings are not 
credible because the examiner specifically stated that the 
veteran's range of motion limitations were exaggerated.  
Where the examiner has called into question the validity of 
the findings on examination, the Board finds that those 
limitation of motion findings are not valid for rating 
purposes.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  However, the evidence does not show that 
the veteran has further limitation due to pain to a 
sufficient extent to warrant a higher rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Moreover, there is no 
evidence that the veteran has any neurological manifestations 
or incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
38 C.F.R. § 4.71a.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's DJD of the thoracic 
spine did not warranted a rating greater than 10 percent 
prior to June 16, 2004.  The board further finds that the 
evidence supports the grant of a 20 percent rating for DJD of 
the thoracic spine as of June 16, 2004, but that the 
preponderance of the evidence is against the assignment of 
any higher rating.  38 U.S.C.A. § 5107(b); Fenderson v. West, 
12 Vet. App. 119 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)..  


ORDER

Between July 21, 2003, and June 16, 2004, entitlement to 
initial rating greater than 10 percent for degenerative joint 
disease of the thoracic spine, is denied. 

As of June 16, 2004, entitlement to increased rating of 20 
percent, but not higher, for degenerative joint disease of 
the thoracic spine, is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


